Exhibit 10.6 MODIFICATION, RENEWAL AND EXTENSION AGREEMENT NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER. THE STATE OF TEXAS § § COUNTY OF HARRIS § WHEREAS, The Mint Leasing, Inc., 323 N. Loop W., Houston, Texas 77008 (referred to as “Maker” and also as “Grantor”, whether one or more), is legally obligated to pay the unpaid principal balance of that certain Promissory Note Revolving Line of Credit (the “Promissory Note”) dated February 16, 2007, in the original principal amount of Thirty Million and No/100 Dollars ($30,000,000.00), executed by Maker, payable to the order of Sterling Bank, 2550 North Loop West, Suite 600, Houston, Harris County, Texas 77092(“Payee”), and as more fully described in and secured by the liens evidenced by the following: (a) This note is secured by a security interest created in a security agreement and Uniform Commercial Code - Financing Statement - UCC 1 of even date herewith from Maker to Payee that covers such personal property and other property as described therein , including but not limited to all Eligible Leases, as defined in the Loan Agreement between Maker and Payee and the vehicles leased pursuant to the Eligible Leases (“Property”); (b) Guaranties of Jerry Parish and Victor Garcia (“Guarantor” and/or “Guarantors”); and (c) Assignment of life insurance policies in the amount of $1,000,000.00 each, on the lives of Jerry Parish and Victor Garcia, in favor of Payee; the Promissory Note being secured by the liens therein created or mentioned against the property described therein or herein (the “Property”). Maker and Grantor hereby expressly acknowledge, renew, extend and recognize the validity of the liens (said liens and security interests being hereinafter collectively referred to as the "Liens") against the Property and agree that the Property secures the indebtedness evidenced hereby; WHEREAS, Maker has requested a modification, renewal, extension and increase of the Promissory Note so as to increase, extend and renew the Promissory Note and to extend and carry forward all of the aforementioned Liens on the Property, together with all other liens and security interest, now in effect or promised hereby, securing the payment of the Promissory Note; WHEREAS , it is expressly agreed that the Promissory Note evidences a revolving line of credit, the maximum principal amount of which was Thirty Million and No/100 Dollars ($30,000,000.00) and by the Modification, Renewal and Extension Agreement dated May 15 , 2008, increased to Thirty ThreeMillion and No/100 Dollars ($33,000,000.00) and renewed and extended by the Modification, Renewal and Extension Agreement dated September 2 , 2008 and additionally renewed and extended by the Modification, Renewal and Extension Agreement dated December 2, 2008 and by the terms hereof is renewed and extended in the principal amount of Thirty Three Million and No/100 Dollar ($33,000,000.00); the amount of any advance and paymentsrecorded by Payee are maintained on a schedule and shall be binding upon Maker as to the amount owed by Maker. There shall be no further advances pursuant to the Promissory Note. WHEREAS, Payee, the legal owner and holder of the Promissory Note and the Liens, in consideration of these premises and at the request of Maker and Grantor has agreed to modify, renew and/or extend the Promissory Note (the Promissory Note, as hereinafter modified, renewed and/or extended, being also referred to as the “Note”) as hereinafter provided; NOW, THEREFORE, in consideration of the increase, modification and renewal of the Promissory Note as hereinafter set forth, the Maker hereby renews the Promissory Note and promises to pay to the order of the Payee at its banking house in the City of Houston, Harris County, Texas, in lawful money of the United States of America, the advanced and unpaid principal amount of the Note, together with interest on the unpaid principal balance hereof from time to time outstanding until maturity at the Prime Rate (floating ), plus one and one half percent (1.50%) per annum, which shall be adjusted daily to the rate in effect, however the Stated Rate (as defined herein), shall never be less that five and one-quarter percent (5.25%) per annum. The term “Prime Rate”, as used herein, shall mean the prime rate as published in The Wall Street Journal’s “Money Rates” table. If multiple prime rates are quoted in the table, then the average of such rates will be the Prime Rate. In the event that the prime rate is no longer published in the “Money Rates” table, then Payee will choose a substitute Prime Rate which is based upon comparable information; provided, however, that the rate of interest shall never exceed the maximum permitted by law. Any change in interest rate resulting from a change in the Prime Rate shall be effective at the beginning of the business day on which such change in the Prime Rate becomes effective. Interest shall be due and payable monthly as it accrues; matured unpaid principal and earned unpaid interest shall bear interest at the lesser of eighteen percent (18%) per annum or Highest Lawful Rate, from date of maturity until paid. The rate from time to time in effect is herein referred to as the “Stated Rate”; provided , however, in no event shall interest on this Promissory Note Revolving Line of Credit (“Note”) ever be charged or paid at a rate greater than the maximum non -usurious rate permitted by applicable federal or Texas law from time to time in effect, whichever shall permit the higher lawful rate (the “Highest Lawful Rate”). If at any time or times the Stated Rate would exceed the Highest Lawful Rate but for the limitation set forth above, the rate of interest to accrue on the unpaid principal balance of the Note during all such times shall be limited to the Highest Lawful Rate, but any subsequent reduction in the Stated Rate due to reductions in the Prime Rate shall not become effective to reduce the interest rate payable below the Highest Lawful Rate until the total amount of interest accrued on the unpaid balance of the Note equals the total amount of interest which would have accrued if the Stated Rate had at all times been in effect. -2- Interest shall be computed on the basis of the actual number of days elapsed in a year composed of 360 days; however, if such computation would cause the Stated Rate to exceed the Highest Lawful Rate, interest shall be computed on the basis of a year composed of 365 or 366 days, as the case may be. At all such times, if any, as Texas law shall establish the Highest Lawful Rate, the Highest Lawful Rate shall be the “indicated rate ceiling” (as defined in V.T.C.A., Finance Code, Chapter 303, as amended) from time to time in effect; provided that Payee may also rely on alternative maximum rates of interest from time to time in effect under other applicable laws, if they are higher. Payment is due as follows: One monthly installment of interest only, due and payable on April 2, 2009 and thereafter commencing May 2, 2009, monthly installments of principle and interest, with each subsequent installment being due and payable on the same day of each succeeding calendar month thereafter until October 2, 2009, when the then remaining unpaid principal and accrued unpaid interest of this Note is due and payable. The amount of the monthly principal and interest payments shall be based on an amortization of the advanced and unpaid principal amount hereof over a forty-two (42) month period at the Stated Rate.
